Citation Nr: 0320798	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2002 rating decision 
issued by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.


REMAND

The Board observes that the veteran, in his Substantive 
Appeal, did not specifically request a hearing on the matter 
on appeal.  The veteran, however, noted in his submission 
that "a hearing is necessary and right."  Given the 
contradictory nature of this submission, the Board needs 
clarification on whether the veteran actually desires a 
hearing on the issue on appeal.

Also, the records provide that the veteran has received 
Social Security Administration (SSA) benefits.  The Board 
needs clarification on the specifics of these benefits, 
including whether they are for disability or retirement 
purposes.  If these are, in fact, disability benefits, the VA 
has a duty to obtain such records under 38 U.S.C.A. § 5103A 
(West 2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should contact 
the veteran to inquire as to whether he 
requests a hearing on the issue on 
appeal.  The RO should also inquire as to 
whether the veteran is receiving SSA 
disability benefits, as opposed to SSA 
retirement benefits.

2.  If the veteran requests a hearing, 
please take all appropriate action in 
affording him a hearing of the type he 
has selected.

3.  If the veteran is receiving SSA 
disability benefits, the RO should take 
all necessary steps to obtain medical 
records corresponding to such benefits.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

4.  Then, after ensuring that all 
requested development has been completed, 
and if in order, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
asthma.  In this issuance, the RO should 
provide the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2002).  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



